Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      02-OCT-2020
                                                      11:17 AM

                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


   MILTON M. MOTOOKA and MOTOOKA ROSENBERG LAU & OYAMA, LLLC,
f.k.a. MOTOOKA YAMAMOTO REVERE, LLLC, f.k.a. MOTOOKA & YAMAMOTO,
      LLLC, f.k.a. MOTOOKA & ROSENBERG, LLLC, Petitioners,

                               vs.

THE HONORABLE RHONDA I.L. LOO, Judge of the Circuit Court of the
       Second Circuit, State of Hawai‘i, Respondent Judge,

                               and

          SPENCER JAMES BEVILL, NANCY LYNN BEVILL, and
    BEVILL FAMILY TRUST, and MYLES T. YAMAMOTO, Respondents.


                       ORIGINAL PROCEEDING
            (CIV. NOS. 2CC081000293 and 2CC121000790)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
        (By: Recktenwald, C.J., McKenna, and Wilson, JJ.,
    Circuit Judge Ochiai, assigned in place of Nakayama, J.,
 recused, and Circuit Judge Kim, assigned by reason of vacancy)

          Upon consideration of Petitioners’ petition for writ
of mandamus, filed on September 2, 2020, the documents attached
thereto and submitted in support thereof, and the record, it
appears that petitioners fail to demonstrate that they have a
clear and indisputable right to relief and that they lack
alternative means to seek relief.    Petitioners, therefore, are
not entitled to the requested extraordinary writ.    See Kema v.
Gaddis, 91 Hawai‘i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable
right to relief and a lack of alternative means to redress
adequately the alleged wrong or obtain the requested action;
where a court has discretion to act, mandamus will not lie to
interfere with or control the exercise of that discretion, even
when the judge has acted erroneously, unless the judge has
exceeded his or her jurisdiction, has committed a flagrant and
manifest abuse of discretion, or has refused to act on a subject
properly before the court under circumstances in which he or she
has a legal duty to act); Honolulu Advertiser, Inc. v. Takao, 59
Haw. 237, 241, 580 P.2d 58, 62 (1978) (such a writ is not
intended to supersede the legal discretionary authority of the
trial courts, cure a mere legal error, or serve as a legal
remedy in lieu of normal appellate procedure).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
          DATED: Honolulu, Hawai i October 2, 2020.
                                    /s/ Mark E. Recktenwald
                                    /s/ Sabrina S. McKenna
                                    /s/ Michael D. Wilson
                                    /s/ Dean E. Ochiai
                                    /s/ Robert D.S. Kim




                                2